Citation Nr: 0018747	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-46 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed degenerative 
arthritis of the lumbosacral spine with low back pain.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1983 to April 
1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
RO.  

In June 1998 and April 1999, the Board remanded the case to 
the RO for additional development of the record.  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter in April 1999.  At that time, it was noted that the 
Board had previously remanded this case to the RO in June 
1998 for, among other things, purposes of scheduling the 
veteran for a VA examination in order to determine the nature 
and likely etiology of the veteran's claimed degenerative 
arthritis of the lumbosacral spine.  

VA examination was performed in October 1998; however, the 
examining physician failed to directly address the question 
of etiology as requested by the Board.  

Consequently, in April 1999, the Board once again remanded 
this matter to the RO for VA examination in order to 
determine the nature and likely etiology of the claimed 
degenerative arthritis of the lumbosacral spine.  

This examination was conducted in July 1999.  An addendum to 
the examination was received by the RO in January 2000.  
Unfortunately, the examiner has once again failed to comply 
with the directives of the June 1998 and April 1999 remand 
orders.  Specifically, no opinion was rendered as to the 
nature and likely etiology of the claimed degenerative 
arthritis of the lumbosacral spine.  

As was noted in the prior remand, the RO is advised that the 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where compliance with the remand 
orders of the Board or the Court has not been achieved, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the veteran should be afforded another examination 
in order to determine the nature and likely etiology of the 
claimed degenerative arthritis of the lumbosacral spine.  In 
addition, all pertinent medical records should be obtained 
for review.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered her medical attention for her 
claimed low back disability since her 
discharge from service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from any 
identified treatment source that are not 
currently of record.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of her claimed low back disability.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed clinical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has a current low back 
disability due to disease or injury in 
service or caused or aggravated by a 
service-connected disability.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records 
noted above, and include the factors upon 
which the opinion is based.  

3.  After undertaking the development 
requested above, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then she 
and her representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




